Citation Nr: 0602934	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a seizure disorder.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for spondylolisthesis, L4-5.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for spondylolisthesis, 
L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to January 
1990.  The period of active duty from May 1983 to January 
1987 has been determined to be under conditions other than 
dishonorable.  However, his discharge for the period of 
active duty from January 1987 to January 1990 was determined 
to be under dishonorable conditions resulting in a bar of VA 
benefits for that period.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of the Appeal, 
the veteran relocated to Louisiana.  Accordingly, the New 
Orleans, RO, has assumed the role of the agency of original 
jurisdiction for this appeal.  

In January 2005, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of this hearing 
has been associated with the claims folder. 

The Board notes that claims for service connection for PTSD, 
a seizure disorder, and spondylolisthesis were denied in an 
unappealed rating decision rendered by the Portland, Oregon, 
RO in April 1999.  The Board notes that the RO certified the 
issues on appeal as claims for service connection for PTSD, a 
seizure disorder, and spondylolisthesis rather than claims to 
reopen the previously disallowed claims.  Accordingly, the 
Board has recharacterized the issues on appeal as set forth 
above.    

The issues of entitlement to service connection for an 
acquired psychiatric disorder, a seizure disorder, and 
spondylolisthesis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD, a seizure disorder, and 
spondylolisthesis, L4-5, was denied by the Portland, Oregon, 
RO in an April 1999 rating decision.  

2.  Evidence received since the April 1999 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

CONCLUSION OF LAW

New and material evidence to reopen the veteran's claims for 
service connection for PTSD, a seizure disorder, and 
spondylolisthesis, L4-5, has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen 
the previously denied claims of entitlement to service 
connection for PTSD, a seizure disorder, and 
spondylolisthesis, L4-5.  Therefore, no further development 
with respect to this matter is required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Analysis

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability.   

By an unappealed decision in April 1999, the RO denied 
service connection for PTSD, a seizure disorder, and 
spondylolisthesis, L4-5.  Service connection for PTSD was 
denied as the evidence did not show any inservice stressors 
or that the veteran's PTSD had its origin in service.  
Service connection for a seizure disorder was denied as there 
is no inservice treatment or complaint of seizures.  Service 
connection for spondylolisthesis continued to be denied as 
the evidence showed that this disability existed prior to 
service and there was no objective evidence of worsening of 
the pre-existing condition to warrant service connection 
based on aggravation.  The evidence of record at that time 
included the veteran's service personnel records, post 
service treatment records and various statements from the 
veteran in support of claim.  

The evidence received since the April 1999 rating decision 
includes VA treatment records, a transcript of a hearing 
before the undersigned in January 2005.  At his hearing, the 
veteran testified that he served in a stressful environment 
while on active duty.  While he made similar statements prior 
to April 1999, the veteran provided additional information 
regarding his alleged stress in service.  The veteran also 
reported that he experienced seizures and black outs and that 
he injured his back while digging pits in Ellsworth, South 
Dakota.  Despite these complaints, the veteran did not seek 
medical attention due to his concern that his security 
clearance would be affected.  He also testified that he was 
receiving Social Security Administration (SSA) disability 
benefits.

As noted above, the veteran's testimony is considered 
credible for the purpose of reopen his claims for service 
connection.  His testimony is new and material as it shows 
that he had manifestations of his current disabilities during 
service.  This testimony is neither cumulative nor redundant 
of the evidence previously of record.  Similarly, it is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Therefore, this testimony is 
both new and material and reopening of the claims for service 
connection for PTSD, a seizure disorder, and 
spondylolisthesis is order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for PTSD is 
granted.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a seizure 
disorder is granted.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
spondylolisthesis is granted.



REMAND

At his hearing before the Board, the veteran noted that he 
was receiving SSA disability benefits.  However, the record 
does not reflect that the RO has undertaken development to 
obtain potentially relevant evidence in the possession of the 
Social Security Administration.  On remand, the RO should 
obtain all pertinent records from the Social Security 
Administration.  

Additionally, the veteran testified that he had received 
recent treatment for schizophrenia at a VA clinic in Monroe, 
Louisiana.  On remand, the RO should obtain all pertinent 
treatment records from this facility.  

Based on the discussion above, this case is REMANDE D to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  The RO or the AMC should obtain 
copies of all pertinent treatment records 
from the Monroe, Louisiana, VA outpatient 
clinic. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  Then, it 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


